Citation Nr: 1803555	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-28 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a right wrist malunion fracture of the first metacarpal since December 7, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to August 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference during a November 2017 Board hearing.  A transcript of the hearing is included in the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the case to associate with the claims file outstanding VA treatment records and for a new VA examination.  Specifically, the Veteran testified during the November 2017 Board hearing that he was currently receiving VA treatment for various medical disorders and symptoms, and that his treating physicians have discussed the severity and symptoms of his right hand disability.  The record shows that the latest VA treatment records in the claims file date back to May 2014.  Thus, the AOJ should associate with the claims file any outstanding VA treatment records since May 2014.  

The Veteran underwent a VA examination for the right wrist disability most recently in March 2014.  However, during the November 2017 Board hearing, the Veteran contended that his right wrist disability had worsened since this VA examination.  Accordingly, the Veteran should be scheduled for a VA examination to determine the current severity of his right wrist and hand symptoms.  See 38 C.F.R. §§ 3.326, 3.327 (2017) (noting that reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA medical records pertaining to the Veteran's right wrist disability since May 15, 2014.  Document any negative responses received.  

2. Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his right wrist malunion fracture of the first metacarpal disability.  

The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should identify and describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's right wrist disability.

The examiner should also provide an opinion as to whether the Veteran's complaints of right hand weakness and swelling, including loss of grip power, is caused by or aggravated by his right wrist disability.  See VBMS entry with document type "Hearing Transcript," received 11/07/2017, at pages 3, 4, and 6.

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

3. After completing Step 1 and Step 2, and any other development deemed necessary, readjudicate the claim of entitlement to a disability rating in excess of 10 percent for a right wrist malunion fracture of the first metacarpal since December 7, 2010, in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

